Title: From Benjamin Franklin to Lord Kames, 21 October 1761
From: Franklin, Benjamin
To: Kames, Henry Home, Lord


          
            My dear Lord,
            London, Octr. 21, 1761
          
          It is long since I have afforded myself the Pleasure of writing to you. As I grow in Years I find I grow more indolent, and more apt to procrastinate. I am indeed a bad Correspondent; but what avails Confession without Amendment!
          When I come so late with my Thanks for your truly valuable Introduction to the Art of Thinking, can I have any Right to enquire after your Elements of Criticism? I promise myself no small Satisfaction in perusing that Work also, when it shall appear. By the first you sow thick in the young Mind, the Seeds of Good Sense concerning moral Conduct, which as they grow and are transplanted into Life must greatly adorn the Character, and promote the Happiness of the Person. Permit me to say, that I think I never saw more solid useful Matter contain’d in so small a Compass, and yet the Method and Expression so clear, that the Brevity occasions no Obscurity. In the other, you will by alluring Youth to the Practice of reasoning, strengthen their Judgment, improve and enlarge their Understanding, and increase their Abilities of being useful. To produce the Number of valuable Men necessary in a Nation for its Prosperity, there is much more Hope from Schemes of early Institution than from those of Reformation. And as the Power of a single Man to do National Service, in particular Situations of Influence, is often immensely great; a Writer can hardly conceive the Good he may be doing when engag’d in Works of this kind. I cannot therefore but wish you would publish it as soon as your other important Employments will permit you to give it the finishing Hand.
          With these Sentiments you will not doubt my being serious in the Intention of finishing my Art of Virtue. ’Tis not a mere ideal Work. I plann’d it first in 1732. I have from time to time made and caus’d to be made Experiments of the Method, with Success. The Materials have been growing ever since; the Form only is now to be given; in which I purpose employing my first Leisure after my Return to my other Country.
          Your Invitation to make another Jaunt to Scotland, and Offer to meet us halfway en famille, was extreamly obliging. Certainly I never spent my Time any where more agreeably, nor have I been in any Place, where the Inhabitants and their Conversation left such lastingly pleasing Impressions on my Mind, accompanied with the strongest Inclination once more to visit that hospitable friendly and sensible People. The Friendship your Lordship in particular honours me with, would not, you may be assured, be among the least of my Inducements. My Son is in the same Sentiments with me. But we doubt we cannot have that Happiness, as we are to return to America early in the next Spring.
          I am asham’d that I have been so useless a Member to your Philosophical Society since they did me the Honour of admitting me. But I think it will not be long before they hear from me. I should be very glad to see Dr. Cullen’s Paper on Fire. When may we expect the Publication? I have, as you have heard, been dealing in Smoke: and I think it not difficult to manage, when one is once acquainted thoroughly with the Principles. But as the Causes are various so must be the Remedies; and one cannot prescribe to a Patient at such a Distance without first having a clear State of its Case. If you should ever take the Trouble of sending me a Description of the Circumstances of your smoaky Chimnies, perhaps I might offer something useful towards their Cure. But doubtless you have Doctors equally skilful nearer home.
          I sent one of your Principles of Equity a Present to a particular Friend of mine, one of the Judges of the Supream Court in Pensylvania, where, as there is no Court of Chancery, Equity is often mix’d with the Common Law in their Judgments. I since receiv’d two Letters from him. In the first when he had read but Part of the Work he seem’d to think something wanting in it. In the latter he calls his first Sentiments in question. I think I will send you the Letters though of no great Importance, lest since I have mention’d them you should think his Remarks might be of more Consequence: You can return them when any Friend is coming this Way.
          
          May I take the Freedom of recommending the Bearer, Mr. Morgan, to your Lordship’s Protection. He purposes residing some time in Edinburgh to improve himself in the Study of Physick, and I think will one day make a good Figure in the Profession, and be of some Credit to the School he studies in, if great Industry and Application join’d with natural Genius and Sagacity[?], afford any Foundation for the Presage. He is the Son of a Friend and near Neighbour of mine in Philadelphia, so that I have known him from a Child, and am confident the same excellent Dispositions, good Morals, and prudent Behaviour, that have procur’d him the Esteem and Affection of all that know him in his own Country, will render him not unworthy the Regard, Advice and Countenance your Lordship may be so good as to afford him.
          My Son (with whom I have lately made the Tour of Holland and Flanders) joins with me in the best Wishes for you and Lady Kames, and your amiable Children. We hope, however far we may be remov’d from you, to hear frequently of your Welfare, and of the Fortunes of your Family: being with the sincerest Esteem and Regard, My dear Friend, Yours most affectionately
          
            B Franklin
            Lord Kames
          
         
          Addressed: To / The Rt. Honble Lord Kames / Edinburgh
          Endorsed: 21 October 1761
        